91 S.W.3d 706 (2002)
STATE of Missouri, Respondent,
v.
Timothy KLAUS, Appellant.
No. ED 80977.
Missouri Court of Appeals, Eastern District, Division Three.
December 10, 2002.
Albert C. Lowes, Cape Girardeau, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Nicole E. Gorovsky, Asst. Atty. Gen., Jefferson City, for respondent.
LAWRENCE G. CRAHAN, Judge.
Timothy Klaus ("Defendant") appeals the judgment entered upon his conviction for child molestation in the first degree, section 566.067 RSMo 2000, pursuant to his guilty plea. Defendant claims the trial court erred in failing to consider probation due to an erroneous presentence investigation report indicating he was ineligible for probation and in allowing the victim's father to give a victim impact statement. We dismiss for lack of jurisdiction.
In a direct appeal of a judgment and sentence entered as a result of a guilty plea, our review is restricted to the subject-matter jurisdiction of the trial court and the sufficiency of the information or indictment. State v. Sparks, 916 S.W.2d 234, 236 (Mo.App.1995). Challenges to the legality of the sentence imposed may be considered only in response to a Rule 24.035 motion. State v. Sharp, 39 S.W.3d 70, 72 (Mo.App.2001). Because Defendant does not challenge either the jurisdiction of the trial court or the sufficiency of the *707 indictment, his appeal must be and is hereby dismissed.
MARY R. RUSSELL, J., concurs.
CLIFFORD H. AHRENS, J., concurs.